FIRST AMENDMENT TO SALES AGREEMENT
 
THIS FIRST AMENDMENT TO SALES AGREEMENT (the “Amendment”) is entered into as of
the 17th day of March, 2010, by and between CAPLEASE, INC. (the “Company”) and
BRINSON PATRICK SECURITIES CORPORATION (the “Sales Manager”), as follows:
 
RECITALS:
 
WHEREAS, the Company and the Sales Manager have entered into a Sales Agreement
dated as of October 9, 2009 (the “Initial Agreement”);
 
WHEREAS, the Company and the Sales Manager desire to amend the Agreement to
provide for the sales of shares of the Company’s Series A Preferred Stock (the
“Preferred Stock”) by Sales Manager.
 
NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, intending to be legally bound, the Company and the Sales Manager
agree as follows:
 
SECTION 1.  Defined Terms.  Capitalized terms not otherwise defined herein shall
have the meaning attributed to them in the Agreement.
 
SECTION 2.  Sale of Preferred Stock.
 
(a)           Sections 1.1(a), 1.1(f), 1.1(i), 1.1(o), 1.1(p), 1.1(s), 1.1(w)
and 1.1(z), of the Agreement shall be modified such that references to the Stock
shall also include the Preferred Stock.
 
(b)           The following representation is added to Section 1.1 of the
Agreement:
 
“(ee)  All of the outstanding shares of Preferred Stock of the Company have been
duly authorized and validly issued and are fully paid and nonassessable and none
of such shares were issued in violation of any preemptive or other similar
right.  The Preferred Stock, when issued and sold pursuant to this Agreement,
will be duly authorized, validly issued, fully paid and nonassessable and will
not be issued in violation of any preemptive or other similar right.  The
Preferred Stock conforms in all material respects to all statements relating
thereto contained in the Registration Statement and the Prospectus.
 
(c)           Articles II, III, IV, V, VI and VII of the Agreement are hereby
amended by providing that all references to the Stock shall also include the
Preferred Stock.
 
(d)           Company counsel shall provide such customary legal opinions
regarding the Preferred Stock as the Sales Manager shall reasonably request in
addition to the legal opinions required pursuant to Section 4.1(d) of the
Initial Agreement.
 
SECTION 3. Counterparts.  This Amendment may be executed in separate
counterparts, each of which shall be deemed an original and both of which shall
constitute a single agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 4.  Binding Effect.  Except as expressly amended hereby, the Agreement
shall continue to be and shall remain in full force and effect in accordance
with its terms.  Any reference to the “Agreement” or the “Sales Agreement” in
the Agreement shall be deemed to be a reference to the Agreement as amended
hereby.
 
SECTION 5.  Governing Law.  This Amendment shall be governed by, and construed
in accordance with, the internal laws of the State of New York.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this First Amendment to Sales
Agreement as of the day and year first written above.
 

  CAPLEASE, INC.          
 
By:
/s/ Paul C. Hughes       Name: Paul C. Hughes       Title: General Counsel      
   




  BRINSON PATRICK SECURITIES CORPORATION          
 
By:
/s/ Nino Jimenez       Name: Nino Jimenez      
Title: Senior Vice President
         